[Cite as In re A.B., 2020-Ohio-3904.]


                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



IN RE: A.B., a minor child.             :         APPEAL NOS. C-190327
                                                               C-190328
                                        :                     C-190329
                                                   TRIAL NOS. 18-0841
                                                              19-0817
                                        :                     19-1119

                                        :            O P I N I O N.




Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Appeals Dismissed

Date of Judgment Entry on Appeal: July 31, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Appellee State of Ohio,

Raymond T. Faller, Hamilton County Public Defender, and Julie Kahrs Nessler,
Assistant Public Defender, for Appellant A.B.
                       OHIO F IRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}   A.B. appeals from judgments of the Hamilton County Juvenile Court

that adjudicated her delinquent for violating the rules of probation and engaging in

conduct which, if it had been engaged in by an adult, would have constituted two

charges of grand theft. For the reasons set forth below, we dismiss these appeals.

                              Facts and Procedure

       {¶2}   In the case numbered 18-0841, A.B. admitted to violating the rules of

her probation by leaving Hamilton County. In the cases numbered 19-0817 and 19-

1119, A.B. admitted to two counts of grand theft in Warren County. The Warren

County cases were transferred to Hamilton County for disposition.

       {¶3}   A disposition hearing was set for February 26, 2019. At the February

26 hearing, the magistrate heard from the Hamilton County Department of

Probation. The probation officer stated that the case was being evaluated for out-of-

home placement and recommended A.B. be taken into custody pending disposition.

Based on the Warren County adjudications and a psychological report prepared by

the Hamilton County Department of Probation, the magistrate found sufficient

grounds for detaining A.B. The magistrate then continued all of the cases to March

12, 2019, for disposition.

       {¶4}   Before the February 26 hearing concluded, counsel for A.B. informed

the magistrate that she was unaware of the psychological report and orally requested

a copy. The magistrate denied counsel’s request, but told counsel that the report

would be made available to her. Counsel reviewed the psychological report after the

hearing.

       {¶5}   At the March 12 hearing, the probation officer recommended

residential placement at Miami Valley Juvenile Rehabilitation Center. Based on the



                                          2
                      OHIO F IRST DISTRICT COURT OF APPEALS



probation officer’s recommendation, counsel for A.B. requested a short continuance.

The magistrate granted the continuance and reset the disposition hearing for March

14, 2019. At the conclusion of the March 12 hearing, counsel filed a written “Request

to Release Psychological Report” to the juvenile court.

       {¶6}   At the March 14 hearing, the magistrate denied A.B.’s “Request to

Release Psychological Report.”        Following arguments from both parties, the

magistrate placed A.B. on probation and ordered her to complete the residential

program at Miami Valley Juvenile Rehabilitation Center as a condition of probation.

The trial court adopted the magistrate’s decision over A.B.’s objections. This timely

appeal followed.

       {¶7}   A.B. raises three assignments of error in this appeal:

       1. The juvenile court erred as a matter of law and violated R.C. 2317.39

       by considering a psychological evaluation without providing notice of

       the report or making its contents available to the parties prior to its

       use on February 26, 2019.

       2. The juvenile court erred as a matter of law in denying A.B. a copy of

       her psychological evaluation completed and utilized by the court in

       imposing A.B.’s disposition.

       3. The juvenile court violated A.B.’s right under the Sixth Amendment

       to effective assistance of counsel by refusing to grant A.B.’s counsel a

       copy of the psychological evaluation.

Thus, A.B. generally contends that the juvenile court erred by denying her request for

a physical copy of the Hamilton County Department of Probation’s psychological

evaluation.




                                          3
                       OHIO F IRST DISTRICT COURT OF APPEALS



                                 Law and Analysis

       {¶8}   The duty of an appellate court is to decide actual controversies

between parties by a judgment that can be carried into effect. Schwab v. Lattimore,

166 Ohio App. 3d 12, 2006-Ohio-1372, 848 N.E.2d 912, ¶ 10 (1st Dist.); Miner v. Witt,

82 Ohio St. 237, 238, 92 N.E. 21 (1910). It is not the duty of an appellate court to

render an advisory opinion on a moot question or to rule on a question of law that

cannot have any practical legal effect upon the case. Miner at 238; State v. Carr, 1st

Dist. Hamilton No. C-140172, 2015-Ohio-2529, ¶ 9 (“We have no duty to decide an

assignment of error that is moot in the sense that the court cannot provide the

appellant with any meaningful relief.”). Therefore, “when circumstances prevent an

appellate court from granting relief in a case, the mootness doctrine precludes

consideration of those issues.” Schwab at ¶ 10.

       {¶9}   On appeal, A.B. does not challenge the delinquency adjudications or

the disposition. In fact, A.B.’s appellate brief expressly states: “A.B. is not appealing

the disposition ordered by juvenile court. Rather, this appeal concerns the procedure

by which the juvenile court proceeded in disposition.” In her request for relief, A.B.

asks us to rule on “the appropriate use and release of psychological evaluations of

youth utilized by the juvenile court in making detention or dispositional decisions.”

Due to the limited nature of her argument, we cannot render a judgment that would

grant any meaningful relief to A.B.      Any opinion regarding the juvenile court’s

dispositional decisions would be advisory in nature.         Therefore, the mootness

doctrine precludes our consideration of the issues raised by A.B. on appeal.

       {¶10} A court may hear an otherwise moot case where the issues are capable

of repetition, yet evading review. State ex rel. Cincinnati Enquirer v. Heath, 121
Ohio St. 3d 165, 2009-Ohio-590, 902 N.E.2d 976. However, the issues raised by A.B.



                                           4
                       OHIO F IRST DISTRICT COURT OF APPEALS



do not evade review. The juvenile court in this case placed A.B. on probation and

ordered her to complete the residential program at Miami Valley Juvenile

Rehabilitation Center as a condition of probation. Although A.B. was released from

Miami Valley Juvenile Rehabilitation Center in October 2019, a review of the record

shows that she remains on probation. A.B. also acknowledged in her appellate briefs

that she remains on probation. Because A.B. remains on probation, she was not

precluded from challenging the disposition on appeal. See Lakewood v. Papadelis,

32 Ohio St. 3d 1, 6, 511 N.E.2d 1138 (1987); Cleveland v. Mathis, 136 Ohio App. 3d 41,

43, 735 N.E.2d 949 (8th Dist.1999); State v. Baumgardt, 5th Dist. Fairfield No.

02CA7, 2002-Ohio-4662, ¶ 7. Rather, she chose not to. Therefore, there is no

justification to issue an advisory opinion regarding the juvenile court’s denial of her

request for a copy of the psychological evaluation.

                                     Conclusion

       {¶11} Because A.B. did not allege a justiciable controversy, we lack jurisdiction

over this case and must dismiss the appeals.

                                                                      Appeals dismissed.



M OCK , P.J., and Z AYAS , J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            5